Title: John Thomson Mason’s Notes on Candidates for Bank Director, [ca. August 1801]
From: Mason, John Thomson
To: 


[ca. August 1801]


James Dunlop.
A merchant of good character, not much understanding, in good circumstances, clear of debt, but a tool to U.F.


Thos. Beall of Geo.
A man clear of debt, of good estate, and character, of no understanding, and a tool to F. & S.


John Laird
A merchant of fair character, exceeding good understanding, of considerable property clear of Debt, and a tool to no man.


These men reside in George Town and are violent and bitter Federalists.


Daniel Carroll of Dudlington Notley Young
}
Two wealthy honest men, unacquainted with business, but very attentive to their own interest, moderate Federalists




Thomas Law
A man by no means deficient in either genius or knowledge, but totally unfit for any kind of business, and perhaps of all men the least fit for a Bank Director.


John Oakely.
A very honest upright man, of very good understanding, very eccentrick, he would be perfectly regardless of his own money, if he had any, and for that reason I think it might not be altogether safe to trust him with the management of that which belongs to others.




Daniel Carroll Brent.
A very honest man, entirely unacquainted with Banking or mercantile business, but joined with others who had a competent knowledge of those subjects, would make a very good director.




John Mason
A man of very fair character, I believe very deservedly so, and as he is a man of very good understanding, and has been long engaged in business of this kind, I presume he would make a very good director.


It does not occur to me that there is any other man in the County of Washington who would be thought of as a Bank director by any person who knew him. I have endeavoured to give you some idea of the character of those I have named, how far they or any them are proper persons to be trusted in that way, you will determine, if men tollerably well quallified could be found, there are only five of them that I should be willing to trust, Carroll, Young, Laird Brent & Mason. Every man that I have named on the other side, except Brent & Oakely, are I believe very large Stock holders in the Bank of Columbia.
